Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 1 of 20                        PageID #: 386




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


 JOSEPH A. DENBOW et al.,

                        Petitioners,
                                                          Docket No. 1:20-cv-00175-JAW
                 v.

 MAINE DEPARTMENT OF
 CORRECTIONS et al.,

                        Respondents.


        OPPOSITION TO MOTION FOR TEMPORARY RESTRAINING ORDER
                AND INCORPORATED MEMORANDUM OF LAW

                                            Introduction

       Respondents Maine Department of Corrections (“MDOC”) and Commissioner Randall

Liberty have taken dramatic and rapid action to reduce the risk of COVID-19 to inmates and staff

by stopping all non-essential movement into the prisons, taking precautions to reduce the spread

of germs among inmates, responding vigorously to the four positive tests, and evaluating inmates

for potential community confinement. MDOC’s aggressive actions have dramatically limited the

spread of COVID-19 in its facilities. Maine has found only four confirmed cases of COVID-19,

all at one facility and all arising in the last 10 days. MDOC’s actions reflect a high level of concern

for inmates in MDOC’s prisons and do not show that Petitioners are “in custody in violation of the

Constitution or laws” of the United States, as required for habeas relief.

       Despite MDOC’s actions, Petitioners ask the Court to order six wide-ranging categories of

injunctive relief, including dictating MDOC’s COVID-19 testing protocols (with no input from

the Maine CDC) and “enlargement” (release) of inmates into the community while this case is

pending. However, Petitioners have not shown they are entitled to the extraordinary and drastic



                                                      1
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 2 of 20                                      PageID #: 387




remedy of mandatory injunctive relief. They are unlikely to succeed on the merits, because the

facts demonstrate MDOC’s robust response to COVID-19 and because Petitioners’ claims are

barred by the exhaustion statute. Nor, given MDOC’s aggressive policies and the small number of

COVID-19 cases in the prisons, have Petitioners shown a likelihood—as opposed to a mere

possibility—of irreparable harm. Similarly, the relief Petitioners seek (releasing hundreds of

inmates, including those convicted of murder and other violent crimes) is counter to the public

interest, and the balance of equities tips heavily in favor of MDOC. Because MDOC’s efforts to

combat COVID-19 do not support injunctive relief against it, the Court should deny Petitioners’

motion for a temporary restraining order. 1

                                                        Facts

    I.       MDOC’s Aggressive Response to COVID-19

         MDOC is currently engaged in extraordinary efforts to combat COVID-19, a respiratory

ailment caused by the novel coronavirus that has spread throughout Maine 2 and globally. The U.S.

CDC’s “current best estimate” is that approximately 65% of individuals who contract COVID-19

will develop symptoms; 3.4% of those symptomatic COVID-19 cases will require hospitalization

and 0.4% of symptomatic cases will result in death. See U.S. CDC, COVID-19 Pandemic Planning

Scenarios, at 4-5 (“Scenario Five: Current Best Estimate”), at https://www.cdc.gov/coronavirus/




         1
           Per the Court’s directive at the May 21, 2020 status conference, this expedited filing is directed at
Petitioners’ request for an immediate temporary restraining order, which the Court has indicated it intends to rule upon
separately from Petitioners’ motion for preliminary injunction. As directed by the Court, this submission is focused
primarily on MDOC’s policies and practices to respond to the challenges of the COVID-19 pandemic in Maine’s
correctional facilities. Respondents reserve their right to present additional factual material and legal arguments in
opposing Petitioners’ motion for a preliminary injunction.
          2
            As of May 27, 2020, there have been 1,914 confirmed cases of COVID-19 in Maine. Penobscot County,
where Petitioners are incarcerated, has had 99 cases. Cumberland County, where the Maine Correctional Center is
located, has had 1,065 cases. Knox County, where Maine State Prison and the Bolduc Correctional Facility are located,
has had 20 cases. See Maine Center for Disease Control, “Novel Coronavirus 2019 (COVID-19),”
https://www.maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/coronavirus.shtml (last viewed May 27, 2020).


                                                                2
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 3 of 20                       PageID #: 388




2019-ncov/hcp/planning-scenarios-h.pdf (last reviewed May 20, 2020).

         In early March 2020, MDOC developed a three-phase approach to combating COVID-19,

in consultation with the Maine CDC. Affidavit of Dr. Ryan Thornell, filed concurrently, ¶ 7. Each

successive phase of MDOC’s response plan contains escalating protective measures against the

spread of COVID-19. Id. Phase 1 (Preparation and Prevention) occurred immediately. Id. MDOC

moved to Phase 2 when there was a confirmed case in the Maine community, and Phase 3 began

at MCC on May 19, when MDOC found the first confirmed inmate case of COVID-19. Id.

Immediately after that first positive test, the entire population (inmates, staff, and medical) at MCC

was tested within four days. Id. ¶ 55. Remarkably, only four positive cases were found. Id. In

response to those positives, MDOC has already begun universal re-testing at MCC, in consultation

with the Maine CDC, and expects it to conclude by June 1. Id. ¶ 57. Overall, MDOC has tested

over 750 inmates and staff since the start of the pandemic. Id. ¶ 18.

         The most important and effective parts of MDOC’s wide-ranging response plan have been

its efforts to stop movement into the prisons, prompt and vigorous responses to positive tests,

evaluation of inmates with medical conditions for potential community confinement, and

collaboration with Wellpath (MDOC’s medical contractor) and the Maine CDC to prevent the

spread of COVID-19.

   II.      MDOC’s Early Halt to Movement Into Prisons

         Key to delaying COVID-19 infiltrating MDOC facilities was that, as of April 13, MDOC

and the county jails agreed to stop the transfer of inmates to MDOC. Id. ¶ 50. Now, by the

Governor’s Executive Order, there will be no intakes from county jails until the emergency

declaration ends. Id. Even prior to intakes stopping, MDOC ordered that any inmates arriving from

county jail would go only to MCC (with a very limited exception for intensive mental health

treatment) and had all such intakes met upon arrival by staff in full PPE (n95 masks, face shields,


                                                      3
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 4 of 20                               PageID #: 389




gowns, and gloves) and undergo medical assessments. Id. ¶ 38. Transferees were also quarantined

for fourteen days. Affidavit of Dr. John Newby, filed concurrently, ¶ 36. MDOC also suspended

work release programs, so that inmates would not be exposed in the community or bring the virus

back. Thornell Aff. ¶ 32. In March, MDOC suspended all non-professional visits at the facilities. 3

Id. ¶ 26. These limitations contributed to MDOC’s success in staving off the first COVID-19 cases

in MDOC facilities until late May, while correctional systems in other states have had much larger

case numbers. Id. ¶ 71.

           Further, MDOC implemented strict screening requirements for everyone entering the

prisons, which MDOC developed in consultation with the Maine CDC. Id. ¶ 31. Those entering

have their temperatures taken and are questioned about possible exposure and symptoms. Id. In

March, MDOC also limited staff to working in a single facility and limited movement of behavioral

health staff between the facilities. Id. ¶¶ 24, 30; see also Newby Aff. ¶ 38 (limiting all non-essential

travel between facilities by Wellpath’s medical providers).

    III.       MDOC’s Vigorous Response to the Positive Tests

           After the positive test at MCC on May 19, MDOC began immediate universal testing there,

and all inmates and staff at MCC were tested within four days, save for the handful of inmates

who refused, resulting in four positive inmate tests and no positive staff tests. Thornell Aff. ¶ 55.

The second positive inmate case was confirmed on May 22 and two additional cases were

confirmed on May 23. Id. All four inmates who tested positive were housed at MCC and have been

placed in isolation there, where nursing staff attend to them multiple times per day. Id.; Newby

Aff. ¶ 47. None have required hospitalization. Thornell Aff. ¶ 55. Three are under age 50, and the




          MDOC has provided inmates with additional calls, messages, and Zoom visits to address the lack of in-
           3

person visits. Thornell Aff. ¶¶ 27, 39.



                                                          4
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 5 of 20                        PageID #: 390




fourth is in his late 60s (and has been in prison since 1998). Id. MDOC will continue to isolate

these inmates (and any future positives), as recommended by the Maine CDC, for at least fourteen

days from the date of their positive test, and they will not be reintegrated until they are symptom-

free and have had two confirmed negative tests. Id. ¶ 56.

         Given the four total positive tests, on May 24, 2020, MDOC obtained approval from the

Maine CDC for universal retesting at MCC. Id. ¶ 57. Retesting began today, May 27, and is

expected to be completed June 1. Id. MDOC also follows the Maine CDC’s recommendation that

testing at other MDOC facilities occur when there is a reason to believe inmates or staff in those

facilities have been exposed or are suspected of having COVID-19. Id. ¶¶ 57-58. There is very

little risk that the cases found at MCC will be the source of infection at other MDOC facilities. Id.

¶ 53. The only recent inmate transfers from MCC were three inmates transferred to MSP (two had

urgent mental-health needs and one required restrictive housing unavailable at MCC). Id. All three

were tested for COVID-19 following the positive test on May 19. Id. ¶¶ 53-54.

         Due to the positive tests, MCC is currently locked down, with inmate movement restricted

to reduce the potential spread of COVID-19. Id. ¶¶ 52, 61. Inmates at MCC are receiving meals

and medication in their housing units, and inmate “sick calls” (medical requests) are being triaged

in the housing unit when possible, instead of the prison’s clinic, to limit potential transmission. Id.

¶ 52; see also Newby Aff. ¶ 32. On May 23, MCC’s Warden declared an emergency in order to

obtain authorization from the Governor to divert staff to MCC to address the emergency and assist

with universal re-testing. Thornell Aff. ¶ 61.

   IV.      MDOC Evaluated At-Risk Inmates For Supervised Community Confinement.

         In March of 2020, as part of Phase 1, MDOC and Wellpath compiled a list of over 900

inmates with conditions considered by the U.S. CDC to place them at higher risk of illness from

COVID-19, including asthma, hypertension, chronic lung disease, and other conditions. Id. ¶ 62.


                                                      5
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 6 of 20                                    PageID #: 391




MDOC and Wellpath also created a list of inmates whose medical conditions made them a priority

for consideration for the Supervised Community Confinement Program (SCCP). 4 Id. MDOC’s

Classification Department then evaluated every inmate on these lists (starting with those identified

as most at risk) for potential placement on SCCP. Id. ¶¶ 62-63. MDOC continues to update this

list and evaluate inmates for SCCP. Id. ¶ 62.

        Some of these 900+ inmates with pre-existing medical conditions are incarcerated for

violent crimes, and some are currently housed in segregated housing units because they pose a

danger to staff and other inmates. Id. ¶ 68. Releasing such inmates on unsupervised medical

furlough or SCCP would pose a danger to the victims of these offenders and to the community at

large. Id. Their release would also violate the SCCP statute, which makes the program only

available to minimum custody inmates and sets specific terms for their housing and monitoring.

Id.; 34-A M.R.S. § 3036-A(2)-(3). The Classification Department determined which of the 900+

inmates qualified for SCCP under the relevant statute and rules, based on their sentence and

security level. Thornell Aff. ¶ 62. The Classification Department then reviewed each eligible

inmate’s case for potential SCCP placement. Id. ¶ 63. For inmates meeting certain criteria, aspects

of the complex SCCP investigations that are typically required (which include inspecting the

proposed residence and contacting victims) were modified to fast-track releases to SCCP. Id.

Inmates not meeting the criteria for a fast-track placement were also considered for SCCP. Id. ¶ 64.

Since March 1, 2020, 95 inmates have been released to SCCP. Id. ¶ 63. Five have since returned



        4
           The Supervised Community Confinement Program (SCCP) is governed by 34-A M.R.S. § 3036-A and 03-
201 C.M.R. ch. 10 (attached as Ex. H to the Thornell Declaration and also available at https://www.maine.gov/sos/
cec/rules/03/chaps03.htm) and allows the Commissioner to consider inmates for release to approved residences in the
community with supervision by probation. The statute limits which inmates qualify and sets strict requirements. For
example, inmates are not eligible for SCCP if they have a security classification level higher than minimum, or until
they have served a certain portion of their sentence, and their proposed residence must be approved by MDOC.
Thornell Aff. ¶ 62; 34-A M.R.S. § 3036-A(2)(B)-(D), (3)(B).



                                                              6
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 7 of 20                                   PageID #: 392




to custody from SCCP for substance abuse, among other issues. Id. ¶ 63.

         The statute and rules specify that an inmate must have a proposed residence that is

approved by MDOC. Id. ¶ 66; 34-A M.R.S. § 3036-A(3)(B). It is especially important during a

pandemic that inmates who are released have an appropriate residence. Thornell Aff. ¶ 67.

Homeless shelters are not appropriate, because of documented outbreaks of COVID-19 in

homeless shelters and because of the impossibility of determining if homeless shelters also house

crime victims or other offenders, which the SCCP Policy does not allow. Id.

         During the process of evaluating inmates for SCCP, MDOC Commissioner Liberty and

others met several times with representatives of the Maine ACLU and provided them with the

number of inmates with medical conditions associated with an increased risk from COVID-19. Id.

¶ 69. The ACLU requested that all 900+ inmates be released on medical furlough. Id. However,

medical furlough is controlled by 34-A M.R.S. § 3035(2)(C), 5 and is used when medical treatment

or a medical procedure is necessary and cannot be done within MDOC. Id. ¶ 70. There is no

monitoring of inmates on medical furlough. Id. MDOC is not presently using medical furlough to

release inmates with hypertension, for example, simply because of the risk of COVID-19, because

such inmates do not meet the statutory requirements and would potentially endanger the

community. Id. ¶¶ 68, 70.

    V.       MDOC Has an Aggressive Response Plan And Has Been Extremely Transparent.

         On March 23, 2020, the U.S. CDC issued guidance specific to correctional facilities, which

MDOC follows to the extent feasible given the physical parameters of the prisons. Thornell Aff.

¶ 33. Even before that guidance was issued, MDOC took widespread action to prevent COVID-



         5
           34-A M.R.S. § 3035(2)(C) states that a “furlough may be granted for the obtaining of medical services for
a period longer than 10 days if medically required.” (Emphasis added.)



                                                             7
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 8 of 20                      PageID #: 393




19. In early March 2020, MDOC instituted aggressive cleaning protocols at the facilities. Id. ¶¶ 8-

9, 21. MDOC also issued directives encouraging social distancing practices, directing modified

medication administration procedures to occur within housing units, and limiting group activities.

Id. ¶¶ 12, 21-22, 42-44. Inmates were educated about COVID-19 and its prevention. Id. ¶¶ 9, 21,

25; Newby Aff. ¶ 18-20. MDOC ensured adequate supplies of PPE and other crucial supplies.

Thornell Aff. ¶¶ 9, 14; Newby Aff. ¶ 14-15. MDOC also ensured that each facility identified a

location for isolating suspected COVID-19 cases and that each facility had a plan for potential

staff shortages. Thornell Aff. ¶ 15. MDOC and Wellpath also altered the delivery of healthcare

services in response to COVID-19, including the use of PPE by providers and patients during

examinations, the cleaning and disinfecting of equipment and medical areas between patient visits,

and the use of telehealth visits where possible. Newby Aff. ¶¶ 22-35.

       MDOC has worked closely with the Maine CDC to prevent and respond to COVID-19,

meeting daily with the Maine CDC Director and following their protocols on testing. Thornell Aff.

¶¶ 6, 7, 57-58. Immediately after the positive staff test at Bolduc Correctional Facility, MDOC

issued a directive to all facilities regarding positive case reporting and “contact tracing[,]” as

advised by the Maine CDC. Id. ¶ 37.

       MDOC has also put in place protocols to maximize mask wearing, social distancing and

other CDC-endorsed practices. Following new CDC guidance on masks in April, MDOC

distributed cloth masks to all inmates. Id. ¶ 40. MDOC further changed its policy from encouraging

to requiring social distancing where feasible, and further required inmates and staff to wear masks

in all facility areas when and where social distancing is not available. Id. ¶¶ 42–43. And, contrary

to Petitioners’ allegations (PI Mot. 6, Petition 20), in every MDOC facility, inmates have access

to hand sanitizer with a 70% alcohol content (Thornell Aff. ¶¶ 49, Ex. D). The U.S. CDC




                                                     8
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 9 of 20                          PageID #: 394




recommends handwashing over hand sanitizer, but at Mountain View, as at other facilities, inmates

have access to hand sanitizer, dispensed by officers due to the potential for misuse. Id. ¶ 49.

        Because of the protective steps it has taken against COVID-19, MDOC facilities have been

able to continue to provide chronic care visits and other necessary medical treatments to inmates

suffering from chronic conditions, including the 900+ inmates described above. Newby Aff. ¶¶ 18-

19. Protocols for distributing medication have been altered to minimize the potential for virus

transmission. Thornell Aff. ¶¶ 12, 22, 52; Newby Aff. ¶ 23-24. In addition, to encourage inmates

to seek treatment for any COVID-19 symptoms, MDOC has waived co-pays for sick calls for

inmates with COVID-19 symptoms. Newby Aff. ¶ 30.

        MDOC has also taken extensive measures to inform inmates, staff, and the public of best

practices and important events related to COVID-19. Thornell Aff. ¶¶ 10, 35-36, 59-60. On March

31, 2020, MDOC began publishing daily information regarding COVID-19 in MDOC facilities on

the web via the “Daily COVID-19 Dashboard,” available at www.maine.gov/corrections. Id. ¶ 35.

The information posted includes the number of inmates tested, the number of pending tests, the

number of positive and negative results, the number of inmates refusing the tests, as well as

population data and data on the SCCP Program. Id. As of today, May 27, 2020, the Dashboard

reflects that 494 inmates have been tested, that 3 have refused, and that only 4 have tested positive.

Id. These numbers include all inmates and staff at MCC. Id. MDOC has also kept inmates and

staff constantly updated on new developments, guidance, and protocols relating to COVID-19.

E.g., id. ¶¶ 8, 21, 36-37, 40.

        Within hours of learning of the five total staff and inmate positive tests, MDOC notified

its staff and the public of the results and the steps taken to reduce the spread of the virus. Id. ¶¶ 36,

59-60. In short, MDOC’s rapid and thorough response, in collaboration with the Maine CDC, has




                                                       9
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 10 of 20                                     PageID #: 395




been remarkably effective in limiting the spread of COVID-19 in Maine’s prisons. Id. ¶¶ 55, 72.

                                                Legal Standard

         A temporary restraining order, like a preliminary injunction, is “an extraordinary and

drastic remedy that is never awarded as of right.” Monga v. Nat’l Endowment for Arts, 323 F.

Supp. 3d 75, 82 (D. Me. 2018) (Woodcock, J.). The movant must establish that “he is likely to

succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008); accord W Holding Co., Inc. v. AIG

Ins. Co.-Puerto Rico, 748 F.3d 377, 383 (1st Cir. 2014). “The sine qua non of this four-part inquiry

is likelihood of success on the merits: if the moving party cannot demonstrate that he is likely to

succeed in his quest, the remaining factors become matters of idle curiosity.” New Comm. Wireless

Servs. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002). Petitioners must show “‘more than mere

possibility’ of success—rather, they must establish a ‘strong likelihood’ that they will ultimately

prevail.” Sindicato Puertorriqueno de Trabajadores v. Fortuno, 699 F.3d 1, 10 (1st Cir. 2012).

         Petitioners’ burden is especially high here because the injunctive relief they seek would

alter, rather than preserve, the status quo. Such injunctions are disfavored and “normally should

be granted only in those circumstances when the exigencies of the situation demand such relief.”

Mass. Coal. of Citizens with Disab. v. Civil Def. Agency & Office of Emergency Preparedness of

Mass., 649 F.2d 71, 76 n.7 (1st Cir. 1981); United Steelworkers of Am., AFL-CIO v. Textron, Inc.,

836 F.2d 6, 10 (1st Cir. 1987) (noting that First Circuit authority suggests that “courts disfavor

injunctions that disturb, rather than preserve, the status quo”).6


         6
           Habeas is an appropriate vehicle where an inmate seeks “what can be fairly described as a quantum change
in the level of custody[,]” not vague and wide-ranging changes to MDOC’s practices. Gonzalez-Fuentes v. Molina,
607 F.3d 864, 873 (1st Cir. 2010) (quotation omitted). Even if some of the relief Petitioners seek could be understood
as seeking “quantum” change in custody level, much of the relief requested does not. For example, Petitioners ask the


                                                             10
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 11 of 20                                     PageID #: 396




                                                    Argument
I.       Petitioners Are Unlikely to Succeed on the Merits

         A.       Petitioners’ Eighth Amendment Claim Is Unlikely to Succeed on the Merits.

         “[A] prison official cannot be found liable under the Eighth amendment for denying an

inmate humane conditions of confinement unless the official knows of and disregards an excessive

risk to inmate health or safety[.]” Farmer v. Brennan, 511 U.S. 825, 837 (1994). The state of mind

required for deliberate indifference is “akin to criminal recklessness.” Kosilek v. Spencer, 774 F.3d

63, 83 (1st Cir. 2014); Farmer, 511 U.S. at 837-38. A reasonable response to a known risk negates

deliberate indifference, even if harm is not averted, 7 and even a negligent response to a known risk

“that was colorable and taken in good faith might still be enough to negate deliberate indifference.”

Burrell v. Hampshire Cty., 307 F.3d 1, 8 (1st Cir. 2002). Petitioners claim that MDOC does not

adequately protect them from COVID-19, but MDOC’s early and expansive response to the virus

shows an extraordinarily careful and active approach to trying to protect inmates and staff. E.g.,

Thornell Aff. ¶¶ 33, 37-38, 50, 42-44. MDOC’s actions and collaboration with the Maine CDC

reflect best practices, not reckless disregard of an excessive risk, and do not violate the Eighth

Amendment. Id. ¶¶ 7, 12, 57-58.

         Even assuming that Petitioners can show a sufficiently grave risk of harm from COVID-

19, 8 they cannot show that MDOC officials were deliberately indifferent to that risk. MDOC




Court to “mandat[e] compliance with [U.S.CDC] guidance” inside MDOC facilities. Mot. at 3. This request is not for
“a quantum change in the level of custody,” and is beyond the scope of what is available in habeas.
         7
           Here, harm has thus far been largely averted, as the four inmates who have tested positive have not required
hospitalization. Thornell Aff. ¶ 55.
         8
          MDOC does not dispute that the COVID-19 is a highly contagious virus that puts everyone at risk, but
compared to the community, where literally thousands more cases of COVID-19 have been identified (see Maine
CDC, “Novel Coronavirus 2019 (COVID-19),” https://www maine.gov/dhhs/mecdc/infectious-disease/epi/airborne/
coronavirus.shtml (last viewed May 23, 2020)), the conditions in MDOC’s facilities do not reflect a level of risk


                                                              11
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 12 of 20                                     PageID #: 397




officials are aware of the risks of COVID-19, but they are not deliberately indifferent unless they

recklessly disregard an excessive risk to inmate health or safety. Farmer, 511 U.S. at 839. The

inquiry must “incorporate[ ] due regard for [the] unenviable task of keeping dangerous men in safe

custody under humane conditions.’” Burrell, 307 F.3d at 8 (quoting Farmer, 511 U.S. at 845).

         Petitioners cannot show that MDOC’s response to COVID-19 and the measures MDOC

has put in place to protect inmates and staff were reckless. MDOC’s prevention efforts have been

vast and were accomplished early. MDOC halted outside visitation and work release programs and

screened all those entering the prisons, including the Wardens, in March, stopped all intakes from

county jails to MDOC’s facilities on April 6, and ceased movement of staff and behavioral workers

between prisons in April. Thornell Aff. ¶¶ 24, 30, 31, 50. MDOC made substantial efforts to

educate staff and inmates by reinforcing good hygiene, intensifying cleaning and disinfecting

practices, and implementing social distancing and masking strategies. Newby Aff. ¶¶ 17-18;

Thornell Aff. ¶¶ 21, 42-43. These proactive and serious steps show a robust response, not

deliberate indifference.

         MDOC has found only four confirmed inmate cases, all at one facility, despite MDOC

immediately testing that entire facility within four days of the first positive result. 9 Thornell Aff.

¶ 55. MDOC did not stop there. MDOC traced the only two inmates who had recently transferred

out of MCC, and tested and isolated them. Id. ¶¶ 53-54. These actions do not evidence reckless

disregard of an excessive risk for any inmate. Farmer, 511 U.S. at 839.10


actionable under the Eighth Amendment. See Kosilek, 774 F.3d at 82 (the objective prong of Farmer “does not impose
upon prison administrators a duty to provide care that is ideal, or of the prisoner’s choosing”).
         9
           This massive testing effort stands in stark contrast to the “shockingly limited” 75 total tests found to be
available to the federal facility at issue in Wilson v. Williams, No. 4:20-cv-00794, 2020 WL 1940882, at *2 (N.D.
Ohio Apr. 22, 2020), relied upon by Petitioners. Mot. at 14.
         10
           Petitioners demand in the joint status report that MDOC immediately test inmates at other facilities (ECF
No. 13 p. 3), but the Maine CDC’s own guidance on testing in correctional facilities does not call for testing at other


                                                              12
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 13 of 20                                   PageID #: 398




        Even before any positive cases, MDOC took extensive actions to protect inmates and staff,

including increased cleaning of facilities and shared items, giving inmates and staff information

on COVID-19 and its prevention, ensuring adequate supplies of medication and other essentials,

creating isolation units, and planning for staff shortages. Thornell Aff. ¶¶ 9, 14-15, 21, 25. Early

on, inmates were encouraged to seek medical care when ill and not to share personal items with

others. Id. ¶ 21. MDOC worked with Wellpath to test suspected COVID-19 cases and developed

protocols to encourage social distancing where feasible. Id. ¶¶ 17, 22; Newby Aff. ¶¶ 17, 20, 42.

        Petitioners argue that MDOC is deliberately indifferent because, like the federal facility

that was enjoined in Martinez-Brooks v. Easter, No. 3:20-CV-00569 (MPS), 2020 WL 2405350,

at *22 (D. Conn. May 12, 2020), MDOC has allegedly been “slow and inflexible” in considering

inmates for SCCP. Mot. at 14. But the record does not support Petitioner’s claim. MDOC has

considered for SCCP all of the eligible 900+ inmates in its custody with a medical condition that

increases their susceptibility to COVID-19—nearly half of all inmates—making 95 placements so

far. Thornell Aff. ¶¶ 62-63. In Martinez-Brooks, in contrast, the defendant officials considered

only 159 of roughly 1,000 inmates for home confinement, approved only 21, and ignored

Department of Justice guidance directing them to take COVID-19 risk factors into consideration.

Id. at **22–23. Moreover, MDOC has far less flexibility with regard to home confinement than

did the defendants in Martinez-Brooks. While the federal Bureau of Prisons is authorized under

the federal emergency pandemic law to place any inmate in home confinement, id. at *22, MDOC




facilities until there is a reason to believe someone there has been exposed or is suspected of having COVID-19.
Thornell Aff. ¶ 58. Petitioners’ disagreement with MDOC’s decision to follow the Maine CDC’s guidance does not
show deliberate indifference. See Sires v. Berman, 834 F.2d 9, 13 (1st Cir. 1987) (citations omitted) (“where the
dispute . . . evidences mere disagreement with considered medical judgment, we will not second guess the doctors.”);
see also Estelle v. Gamble, 429 U.S. 97, 107 (1976).




                                                            13
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 14 of 20                                    PageID #: 399




can only place inmates in SCCP if they meet the statutory eligibility requirements. 11

        Because MDOC did not recklessly disregard an excessive risk to inmates, Petitioners’

Eighth Amendment claim is unlikely to succeed on the merits.

        B.       Petitioners’ ADA Claim Is Unlikely to Succeed on the Merits.

        Petitioners claim that MDOC’s response to the COVID-19 pandemic violates Title II of

the Americans with Disabilities Act by discriminating against prisoners with certain conditions

that are risk factors of the disease. But to make a Title II claim, the Petitioner must establish: (1)

that he is a qualified individual with a disability; (2) that he was excluded from participating in, or

denied the benefits of a public entity’s services, programs, or activities or was otherwise

discriminated against; and (3) that such exclusion, denial of benefits, or discrimination was by

reason of his disability.” Kiman v. N.H. Dep’t of Corr., 451 F.3d 274, 283 (1st Cir. 2006) (quoting

Parker v. Universidad de Puerto Rico, 225 F.3d 1, 5 (1st Cir. 2000)). Discrimination can be

established in three ways: (1) disparate treatment, (2) disparate impact—that a government policy

neutral on its face “falls more harshly on one group than another and cannot be justified by business

necessity,” or (3) failure to accommodate. Nunes v. Mass. Dep’t of Corr., 766 F.3d 136, 145 (1st

Cir. 2014) (internal citations and quotations omitted). The first and third theory of discrimination

require little discussion. There is no evidence that MDOC’s COVID-19 policies and practices treat

inmates with disabilities less favorably than the non-disabled. In fact, MDOC created a list of

inmates with certain medical conditions at particular risk of COVID-19, shared those numbers

with Petitioners’ counsel in several meetings, and evaluated those inmates for potential expedited

release on SCCP. Thornell Aff. ¶¶ 62-63, 69. Moreover, Petitioners’ demand for the “reasonable


        11
             As described in Dr. Thornell’s affidavit, Petitioners’ claim that MDOC is applying “stricter-than-usual”
criteria to SCCP, Mot. at 15, is false. Rather, those criteria are for expedited placement through SCCP. Inmates not
meeting those criteria continue to be considered for SCCP if they are eligible. Thornell Aff. ¶ 64.



                                                             14
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 15 of 20                      PageID #: 400




accommodation” of granting all subclass members SCCP or medical furlough, regardless of

eligibility, Mot. at 19, misconstrues MDOC’s obligation under the ADA, which is to ensure that

disabled inmates receive accommodations needed to allow them access those programs to the same

extent as non-disabled inmates. There is no evidence that subclass members are being denied such

accommodations.

       That leaves only a disparate impact theory—that MDOC’s neutral policies on medical

furlough and home confinement nonetheless disproportionately impact individuals with

disabilities and cannot otherwise be justified. While Petitioners cite the increased vulnerability to

COVID-19 of individuals with certain medical conditions, that increased vulnerability is not

caused by any act of MDOC, or its policies. See Money v. Pritzker, No. 20-cv-2093, 2020 WL

1820660, at *19 n.14 (N.D. Ill. Apr. 10, 2020) (rejecting claim that increased susceptibility of

disabled inmates to COVID-19 established that prison’s medical furlough and home confinement

policies had a disparate impact on those inmates); see also generally Frazier v. Kelley, No. 4:20-

cv-00434, 2020 WL 2561956, at *35 (E.D. Ark. May 19, 2020) (rejecting claim that prison

officials’ COVID-19 policies discriminated against disabled inmates). Instead, MDOC took action

to identify inmates with medical conditions that make COVID-19 particularly risky, including a

list of priority inmates from MDOC’s medical provider, and evaluated them for SCCP confinement

in March. Thornell Aff. ¶¶ 62-63. Petitioners have not shown that MDOC’s policies “fall[] more

harshly” on the disabled and “cannot be justified by business necessity.” Nunes, 766 F.3d at 145.

Not only is there no disparate impact, but MDOC’s policies and actions are “justified by business

necessity” for the same reasons that MDOC’s robust response to COVID-19 satisfies the Eighth

Amendment. Id. MDOC is tasked by statute with housing and caring for inmates for the duration

of their sentences, and MDOC has taken innumerable actions that are within MDOC’s power to




                                                     15
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 16 of 20                                      PageID #: 401




try to protect them from COVID-19. See, e.g., Thornell Aff. ¶ 9-12, 21-24, 43, 52. Their actions

are justified and do not discriminate against disabled inmates. 12

         C.       Petitioners’ Claims Are Barred for Failure to Exhaust.

         Petitioners are also unlikely to succeed on the merits because they failed to exhaust

remedies available in Maine courts. 28 U.S.C. § 2254 requires petitioners to have “exhausted the

remedies available in the courts of the State” and further decrees that the petitioner “shall not be

deemed to have exhausted . . . if he has the right under the law of the State to raise, by any available

procedure, the question presented.” Id. at § 2254(b)–(c). Petitioner Denbow is currently petitioning

the Maine Superior Court for early release in a post-conviction review proceeding and thus has the

right to raise the question presented in the State court. See ECF No. 13-2, 13-3. Petitioner Ragsdale

has not even attempted to invoke state judicial processes to challenge his confinement. Because

neither Petitioner has exhausted, their petitions are barred by § 2254.

         Petitioners argue that § 2554 is inapplicable and that they must only overcome the more

flexible non-statutory exhaustion requirement applicable to petitions under 28 U.S.C. § 2241. But

the First Circuit has expressly rejected this minority view of § 2241, and instead takes the “majority

view” that “prisoners in state custody are required to comply with all the requirements laid out in

§ 2254 whenever they wish to challenge their custodial status, no matter what statutory label the

prisoner uses.” Gonzalez-Fuentes v. Molina, 607 F.3d 864, 875 n.9 (1st Cir. 2010) (emphasis

added); see also In re Wright, 826 F.3d 774, 778 (4th Cir. 2016) (“the majority view is that § 2241


         12
            Petitioners frame their disability discrimination claim in part as an alleged failure of MDOC to provide
appropriate medical care to inmates with certain medical conditions. Mot. at 18. The First Circuit has made clear that
allegations of inadequate medical care, standing alone, are insufficient to state a claim under Title II. Rather, such a
claim must be “framed within some larger theory of disability discrimination,” such as evidence that alleged
inadequate care was “pretext for some discriminatory motive, such as animus, fear, or apathetic attitudes” or evidence
that the care was “discriminatory on its face, because it rested on stereotypes of the disabled rather than an
individualized inquiry[.]” Kiman, 451 F.3d at 285 (quoting Lesley v. Chie, 250 F.3d 47, 55 (1st Cir. 2001)). Petitioners
have not alleged pretext or facially discriminatory animus.



                                                               16
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 17 of 20                                    PageID #: 402




habeas petitions from convicted state prisoners challenging the execution of a sentence are

governed by § 2254”). Nor can Petitioners avoid exhaustion by showing circumstances “that

render [state] process ineffective to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(2)(ii).

The Superior Court is moving forward with Petitioner Denbow’s PRC petition. (ECF No. 13 p. 2.)

Other putative class members are free to file similar petitions. Petitioners cite no authority for their

novel argument that the lack of a class-action mechanism dispenses with the exhaustion

requirement. 13 Petitioner’s proposed class-action exception would erase § 2254’s exhaustion

requirement. Because state processes are pending and available, § 2254 bars this petition and

renders Petitioners unlikely to succeed on the merits.

II.     Petitioners Have Not Demonstrated Likely Irreparable Injury.

        In addition to failing to demonstrate likelihood of success on the merits, Petitioners also

cannot demonstrate that they are likely to suffer irreparable injury to justify a temporary restraining

order or preliminary injunction. It is not enough for a party seeking injunctive relief to demonstrate

a “possibility” of irreparable harm; rather, the movant must demonstrate that irreparable harm is

“likely.” Winter, 555 U.S. at 20. Basing preliminary injunctive relief “only on a possibility of

irreparable harm is inconsistent with [the Supreme Court’s] characterization of injunctive relief as

an extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is

entitled to such relief.” Id. at 22.

        Petitioners have not shown they are likely to suffer irreparable injury without an injunction.

To date, there have only been four cases of COVID-19 in a single MDOC facility that is


         13
            Courts have dismissed § 2254 petitions for failure to exhaust despite the petitions being styled as class
actions. See, e.g., Mays v. Dart, No. 20-C-2134, 2020 WL 1812381, at *6 (N.D. Ill. Apr. 9, 2020) (dismissing class-
action habeas petition over COVID-19 response where named petitioners failed to exhaust); Pace v. Chino Inst. for
Men, No. EDCV 09-00841CBM, 2009 WL 2189885, at *2 (C.D. Cal. July 21, 2009) (finding “no need to consider”
whether a § 2254 petition may be brought as a class action where named petitioners failed to exhaust); Robinson v.
Leahy, 401 F. Supp. 1027, 1032 (N.D. Ill. 1975) (dismissing class action for failure to exhaust under § 2254).



                                                             17
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 18 of 20                                     PageID #: 403




considerably less remote than the facility housing Petitioners. See Dawson v. Asher, No. C20-

0409JLR-MAT, 2020 WL 1304557, at *3 (W.D. Wash. Mar. 19, 2020) (finding no irreparable

harm to an inmate from COVID-19 where there was “no evidence of an outbreak at the detention

center or that Defendants’ precautionary measures are inadequate to contain such an outbreak or

properly provide medical care should it occur”). MDOC’s impressive track record in keeping

COVID-19 out of the prisons stands in stark contrast to other correctional systems that have been

subject to injunctive relief in other states. See, e.g. Robenson v. Decker, No. 20-5141, 2020 WL

2611544, at 7 (D.N.J. May 22, 2020) (identifying “large number of cases” at correctional facility

as key factor in TRO analysis); Martinez-Brooks v. Easter, No. 3:20-CV-00569 (MPS), 2020 WL

2405350, at *27 (D. Conn. May 12, 2020) (finding irreparable harm where prison was suffering

“one of the worst [COVID-19 outbreaks] in the federal prison system”).

         Here, Petitioners are not likely to suffer irreparable harm if the Court fails to award them

the six categories of injunctive relief they seek, ranging from directing MDOC’s COVID-19

testing protocols (with no input from the Maine CDC), release of inmates into the community

while their petition is pending, and “mandating compliance with” CDC “guidance including

adequate physical distancing and necessary hygiene.” ECF No. 5 pp. 2-3; ECF No. 13 p. 3.

Petitioners ask the Court to ignore U.S. Supreme Court precedent mandating deference to State

prison officials in managing its prisons 14 and instead issue an injunction consisting of widely

varying types of relief that are unmoored from the status quo. The named Petitioners remaining at

Mountain View, in rural Maine, until the end of their sentences (both this summer) does not show



         14
           See Preiser v. Rodriguez, 411 U.S. 475, 491-92 (1973) (“It is difficult to imagine an activity in which a
State has a stronger interest . . . than the administration of its prisons”); Bell v. Wolfish, 441 US. 520, 562 (1979)
(warning courts against becoming “enmeshed in the minutiae of prison operations.”).




                                                             18
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 19 of 20                      PageID #: 404




a likelihood of irreparable injury. Similarly, given that MDOC provides medical care on site (often

in the housing unit), requires social distancing and cloth masks except where infeasible, and has

implemented near constant cleaning, Petitioners have not shown that remaining in place creates a

likelihood of irreparable injury. Petitioners have not shown an “imminent—rather than

speculative—possibility” that they will suffer irreparable harm from COVID-19 if not released

from custody[,]” and their request for injunctive relief should be denied. Engelund v. Doll, No.

4:20-CV-00604, 2020 WL 1974389, at *12 (M.D. Pa. Apr. 24, 2020).

III.   The Balance of Equities and the Public Interest Favors MDOC.

       When the government is the opposing party, the balance of equities and the public interest

merge into a single factor. See Pursuing Am.’s Greatness v. FEC, 831 F.3d 500, 511 (D.C. Cir.

2016) (citing Nken v. Holder, 556 U.S. 418, 435 (2009)). Here, MDOC and the State of Maine as

a whole have a compelling interest in having inmates serve the sentence imposed by the judicial

system and completing the attendant rehabilitative programs. See United States v. Salerno, 481

U.S. 739, 750 (1987) (stating in the face of a challenge to pretrial detention that the “Government’s

general interest in preventing crime is compelling”).

       Certain putative class members are convicted of serious and violent crimes, and others are

segregated from the general prison population because they pose a safety risk. Thornell Aff. ¶ 68.

Indiscriminately releasing these inmates into the community—particularly on unmonitored

medical furloughs, as Petitioners propose—would significantly threaten public safety. Id. MDOC

already evaluated inmates with certain medical conditions for potential release through SCCP. Id.

¶¶ 62-63. That program’s requirement that an inmate have a low security classification ensures

that the community is protected from higher-risk inmates. 34-A M.R.S. § 3036-A(2)(D). The

statutory requirement that the inmate have a residence approved by the Commissioner, id. § 3036-

A(3)(B), ensures that inmates are not released into unsafe or unstable living situations. The record


                                                     19
Case 1:20-cv-00175-JAW Document 19 Filed 05/27/20 Page 20 of 20                      PageID #: 405




shows that MDOC is in fact using the SCCP for inmates susceptible to COVID-19 complications

and that MDOC has reviewed every such inmate, in order to determine if they are eligible for

SCCP, and, if so, if that program is appropriate. Thornell Aff. ¶¶ 62-63. Ninety-five individuals

have been released to SCCP since the start of the pandemic. Id. ¶¶ 11, 63. The remaining inmates

are either categorically ineligible, or MDOC determined that SCCP was otherwise inappropriate

based on the specific factual circumstances for that inmate. Id. ¶¶ 62-63. The public interest

supports keeping the program’s statutory safeguards in place, rather releasing inmates who are

either potentially dangerous or who do not have a safe, appropriate place to live.

                                           Conclusion

       The evidence shows that MDOC took early, immense, and successful steps to protect

inmates from the threat of COVID-19, and that these actions do not violate the ADA or the Eighth

Amendment. Because Petitioners are unlikely to succeed on the merits, are unlikely to suffer

irreparable harm given MDOC’s response to the virus, and because the balance of equities and the

public interest weigh strongly in MDOC’s favor, this Court should deny Petitioners’ motion.


 Dated: May 27, 2020                              AARON M. FREY
                                                  Attorney General


                                                  /s/ Jillian R. O’Brien
                                                  Jillian R. O’Brien
                                                  jill.obrien@maine.gov
                                                  Jonathan R. Bolton
                                                  jonathan.bolton@maine.gov
                                                  Alisa Ross
                                                  alisa.ross@maine.gov
                                                  Assistant Attorney General
                                                  Office of the Attorney General
                                                  6 State House Station
                                                  Augusta, ME 04333-0006
                                                  Tel. (207) 626-8800




                                                    20
